09/20/2022

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                           Case Number: DA 22-0353
                        No. DA 22-0353



STATE OF MONTANA,

     Plaintiff/Appelle,
                                                    FiLLO
    v.                                                SEP 2 0 2022
                                                    Bowen G Teenwood
                                                  Clerk of Supreme Court
                                                     State of Montana
ROBERT EARL STAUDENMAYER,
      Defendant/Appellant.



                             ORDER



  Upon consideration of Appellant's motion for extension of

time, and good cause appearing.

IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including October 15th,2022,within which to

prepare,file and serve Appellant's opening brief on appeal.




                                         Supreme Court .Justice